The Honorable Linda Chesterfield State Representative 12 Keo Drive Little Rock, Arkansas 72206-4218
Dear Representative Chesterfield:
I am writing in response to your request for an opinion "concerning the dual role of Senator Steele as both a Senator and director of the Martin Luther King Commission." Specifically, you ask whether I feel "this causes a conflict of interest."
RESPONSE
I have enclosed for your review a copy of Op. Att'y Gen. 2003-138, which addresses the question of your concern. It is concluded therein that the dual service of Senator Steele does not run afoul of the Arkansas Constitution and is expressly authorized, though regulated, by a 1999 Act of the General Assembly. Opinion 2003-138 also notes, however, that an "individual who serves in such dual positions should always be cognizant of any potential conflicts of interest that might arise on a case-by-case basis." I will refer you to Opinion 2003-138 for a more complete understanding of the bases upon which these conclusions were reached.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:ECW/cyh